                          Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 1 of 6 PageID #:1
                                                                                                                                        s/rr
  Pro Se   I (Rev. 12116) Complainl for a Civil       Case




                                                 UNrrpn Srarss Drsrrucr CoURT
F ILE^R                                                                      for the

                                                                   Northem District of Illinois
       NoI 05           2s20'

                                                                        Chicago Division
.reI[3,]S:BEPftSo$unr
                                                                                       1:20-cv-06582
                                                                                       Judge: Edmond E. Chang
                             Koby MeShunn Glass                                        Magistrate Judge: Gabriel A. Fuenres
                                       Plaintilf(s)
  (Ante    the   full            plainnffvho is filing this conploint.
                        name of each
  If the names of all the plaintiffs cannotfit in the space aba,e,                     Jury   Trial: @heckone)   fl Ves X   No
  please wite "see attached" in the space and altach an additiorml
  page with the full list of names.)
                                           -v-




                                TransUnion, LLC
                                       Defendant(s)
  (lYite fie fullname of each defendort who is being sued. If the
  names of all the defendants cawrotfit in the space above, please
  wite "see attached" in the space and attach an dditional page
  with   the   full   list of names)




                                                             COMPLAINT FOR A CIVIL CASE

  I.             The Parties to This Complaint
                 A.          The Plaintiff(s)

                             Provide the informuion below for each plaintiffnamed in the complaint. Attach additional pages        if
                             needed.

                                          Name                             Koby MeShunn Glass
                                          Street Address                   1139 Gentle Wind Lane
                                          CiW and County                   Frisco, USA
                                          State and     Zip Code           TX.75036
                                          Telephone Number                 972-837-3926
                                          E-mail Address                   kobvmelass I @email.com




                                                                                                                                 Page   I of 6
                      Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 2 of 6 PageID #:2


ho   Se   I (Rev. 1716) Complaint for a Civil   Case



             B.         The Defendant(s)

                        Provide the information below for each defendant named in the complainq whetherthe defendant is an
                        individual, a govemment agency, an organiTation, or a corporation. For an individual defendant,
                        include the person's job ortitle (fknown). Atach additional pages if needed.
                        Defendant No.           I
                                   Name                        TransUnion. LLC
                                   Job or Title 6ftoown)       Data Services
                                   Street Address              555 West Adams Street. Sixth Floor
                                   CiW and Counw               Chicaso. USA
                                   State and Zip Code          IL 6066t
                                   Telephone Number            3   l2-985-2000
                                   E-mail Address (if loown)


                        Defendant No. 2
                                   Name
                                   Job or Title (iftowm)
                                   Street Address
                                   Citv and Counw
                                   State and        ZipCode
                                   Telephone Number
                                   E-mail Address (if known)


                        Defendant No. 3
                                   Name
                                   Job or Title ftf taown)
                                   Street Address
                                   CiW and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address ftf loown)


                        Defendant No. 4
                                   Name
                                   Job or Title 6f t<nownl
                                   Street Address
                                   CiW and Counw
                                   State and        ZipCode
                                   Telephone Number



                                                                                                                   Page2of 6
                     Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 3 of 6 PageID #:3

Pro Se   I (Rev. 12116) Complaint for a Civil   Case



                                   E-mail Address (ifknown)


U.          Basis for Jurisdiction

            Federal courts arre courts of timited jurisdiction 0imited power). Generally, only two types of cases can be
            heard in federal court: cases involving a federal question and cases involving divenity of citizenship ofthe
            parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution or federal laws or treaties
            is a federal question case. Under 28 U.S.C. $ 1332, a cime in which a citizen of one State sues a citizen of
            another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
            diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

            What is the basis for federal court jurisdiction?                 (check   all tha apply)

                    n    federat       question                          fi     niversity of citizenship


             Fill out the paragraphs in this section that apply to this case.

             A.         If the Basis for Jurisdiction Is a Federal Question

                        List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                        are at issue in this case.




             B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                        L          The Plaintiff(s)

                                   a.           If the plaintiffis   an individual

                                                The  plaintiff, fname) Koby MeShunn               Glass               , is a citizen of the
                                                Statg of hdme) Texas


                                   b.           If the plaintiffis a corporation
                                                The plaintiff, fzarre,t                                               . is incorporated
                                                underthe laws ofthe Staln of           (rume)

                                                and has its principal place of business in the State       of hone)



                                   Qf more than one       plaintiffis named in the complaint, attach an additional page providing   the
                                   same i nformati on     for each addi ti onal plaintiff. )

                        2.         The Defendant(s)

                                   a.           Ifthe defendant is an individual



                                                                                                                                  Page 3   of   6
                        Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 4 of 6 PageID #:4


ho   Se   I (Rev.   12116) Complainl for a   Civil Case


                                                   The defendant. (nane)                                               is a citizenof
                                                   the State of   fuame)                                           Or is a citizen of
                                                    (forcignnati<xt)



                                                   If the defendant is a corporation
                                                   The defendant. (name) TransUnion                                  incorporared under
                                                   the laws of the State of   hame) Illinois                                  and has
                                                   principal place of business in the State of hume) Illinois
                                                   Or is incorporated under the laws of fiore;gnnation)
                                                   and has its principal place of business tn hame)


                                     Qf more than one defendant is named in the complaint, attach an additional page providing the
                                     same information for each addi ti onal defendant. )

                                     The Amount in Confroversy

                                     The arnount in controversy-the amount the plaintiffclaims the defendant owes or the amount at
                                     stake-is more dran $75,000, not counting interest and costs of court, becarse (erylain):
                                       - S1,000.00 for each violation of none response to the consumer
                                       - $1,000.00 for each fraudelent tradeline that TransUnion, LI,C failed to investigate, validate,
                                       and remove from the credit file ofthe constmrer
                                       - $338,000.00 for damages suffered from Plantiffemployment offerbeing recinded due to
                                       inaccuries reported causing financial background check to fail (Amount = position salary)
                                       - $25,000.00 for emotional damages for stress resulting from the ordeal
                                       - $50,000.00 for punitive damages to punish the violator for their actions


ilI.         Statement of Claim

             Write a short and plain stafement of the claim. Do not make legal arguments. State as briefly as possible the
             facts showing that each plaintiffis entitled to the damages or other relief sought. State how each defendant was
             involved and what each defendant did that caused tre plaintiffharm or violated the plaintiffs rights, including
             the dates and places of thar involvement or conduct. If more than one claim is asserted, number each claim and
             write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
              TransUnion, LLC failed to investigate fraudelent accounts opened in my name as I was a victime of Identi$
              Theft. On l0/1 l/202O,9124/2020,812212020,71912020, and 612212O20. Under the doctrine of estoppel by
              silence, Engelhardt v Gravens (Mo) 281 SW 715, 719, I may presume that no proof of the alleged debg nor
             therefore any such debt, in fact exists.




                                                                                                                                 Page 4   of   6
                    Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 5 of 6 PageID #:5

Pro Se   I (Rev. l?16) Complaint for a Civil   Case




Iv.         Relief

            State briefly and precisely what damages or other relief the plaintiffasks the court to order. Do not make legal
            arguments. Include any basis for claiming that the wrongs alleged arc continuing at the present time. Include
            the amounts of any actual damages claimed forthe acts alleged and the basis forthese amounts. Include any
            punitive orexemplary damages claimed, the amounts, and the reasons you claim you arc entitledto actual or
            punitive money damages.
            The Plantiffprays for relief on the ground     of
            - Statutory damges of each violation

            - Statutory damages of each fizudenlent tradeline

            - Actual damages for injury the Plantiffsuffered from not being able to pass the financial background check to
            obtain an offer for employment

            - Emotional damages for stress or resuhing from the ordeal

            - Punitive damages to punish the violator for their actions


v.          Certification and Closing

            Under Federal Rule of Civil Procedure l l, by signing below, I certifu to the best of my knowledge, information,
            -U 6"1isf thar this complaint: (1) is not being presented for an improper pupose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by exising law or by a
            nonfrivolous argument for extending, modifuing, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
            opportunity for further investigation or discovery; and (a) the complaint otherwise complies with the
            requirements of Rule 11.

                       For Parties Without an Attorney

                       I 4gree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my frilure to keep a curent address on file with the Clerk's Office may result
                       in the dismissal of my case.


                       Date of signing:               r012812020


                       Signature of Plaintiff
                       Printed Name of Plaintiff


            B.         For Attorneys

                       Date of signing:


                       Signature of Auomey




                                                                                                                       Page 5   of   6
                     Case: 1:20-cv-06582 Document #: 1 Filed: 11/05/20 Page 6 of 6 PageID #:6

Pro Se   I (Rev. 1716) Comphinl for a Civil   Case



                       Printed Name ofAttomey
                       BarNumber
                       Name of     law Firm
                       Strreet Address

                       State and    ZipCode
                       Telephone Number
                       E-mail Address




                                                                                                Page 6   of   6
